J. H. Gillis, J.
Plaintiff, Isaiah Tilmon, a cabdriver, was injured in an automobile accident involving another vehicle owned and operated by defendant’s decedent, Matthew Moore.
Plaintiff sued defendant’s decedent for bodily injuries. Plaintiff received workmen’s compensation benefits pursuant to his employment as a cabdriver in the amount of $716.00. The Motor Vehicle Accident Claims Fund (hereinafter referred to as "fund”) undertook to defend the lawsuit pursuant to MCLA 257.1108; MSA 9.2808.
The fund accepted a mediation award for plaintiff in the amount of $4,500, but contended unsuccessfully below that that award should be reduced by the amount plaintiff received as workmen’s compensation benefits.
The issue before us is whether the language of MCLA 257.1122; MSA 9.2822, requires such a reduction. The statute provides, in part:
*65"No payment shall be made out of the fund in respect to a claim or judgment for damages or in respect to a judgment against the secretary, of any amount paid or payable by an insurer by reason of the existence of a policy of insurance or of any amount paid or payable by any other person by reason of the existence of any policy, contract, agreement or arrangement, providing for the payment of compensation, indemnity or other benefits.”
It used to be the law that a person covered by the Workmen’s Compensation Act had no access to the fund. MCLA 257.1129; MSA 9.2829. Bowser v Jacobs, 36 Mich App 320 (1971), held that portion of the Motor Vehicle Accident Claims Act unconstitutional. In Bowser the Court reasoned that since other parties covered by other insurance had access to the fund, subject to the strictures of Green v Blicharski, 32 Mich App 15 (1971), the denial of access to those covered by the workmen’s compensation laws was an unconstitutional discrimination.
However, just as it is constitutionally impermissible to deny injured employees access to the fund where others, even if insured, are not, so, too, would it be impermissible to raise injured employees covered by workmen’s compensation to a status above those otherwise insured.
Where possible, courts should construe statutes in a manner as to render them constitutional rather than unconstitutional. Bohn Lumber Products Co v Michigan Public Service Commission, 317 Mich 174 (1947). To hold the fund responsible for the full amount of the mediation award without a reduction for workmen’s compensation benefits received would do violence to the reasoning in Bowser v Jacobs, supra. We decline to reach that result. The language of MCLA 257.1122, supra, is easily adaptable to this situation. We hold the *66statute applies and that the fund is entitled to a reduction of the judgment equal to the amount of the workmen’s compensation benefit.
Reversed and remanded for action not inconsistent with this opinion. Costs to appellant.
Bashara, J., concurred.